SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30September, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in own shares dated 02September 2013 Exhibit 1.2 Transaction in own shares dated 03September 2013 Exhibit 1.3 Transaction in own shares dated 04September 2013 Exhibit 1.4 Transaction in own shares dated 05September 2013 Exhibit 1.5 Transaction in own shares dated 06September 2013 Exhibit 1.6 Transaction in own shares dated 09September 2013 Exhibit 1.7 Transaction in own shares dated10September 2013 Exhibit 1.8 Director/PDMR Shareholding dated 10 September 2013 Exhibit 1.9
